                                                                          FILED
                 IN THE UNITED STATES DISTRICT COURT                       JANOS 2019
                     FOR THE DISTRICT OF MONTANA                       Clerk. US D .
                                                                          District Of M1stnct Court
                            BUTTE DIVISION                                        .     ontana
                                                                                Missou/a


 WILLIAM L. BROWN,                            Cause No. CV 19-1-BU-BMM-JCL

              Petitioner,

       vs.                                       ORDER TO PETITIONER

 JAMES SALMONSEN,

             Respondent.


      This case comes before the Court on Petitioner William L. Brown's

application for writ of habeas corpus under 28 U.S.C. § 2254. Brown is a state

prisoner proceeding pro se.

      As a preliminary matter, although Mr. Brown has sought leave of the Court

to proceed in forma pauperis, he has not submitted his an official copy of his

inmate trust account statement for the previous six months. See, (Doc. 2 at 3, Jr

12.) Rather, Brown submitted what appears to be a pay stub. (Doc. 2-1.) Before

the Court can make a determination on Brown's motion, he must provide this

Court with a copy of his inmate trust account statement.

      Additionally, Brown's petition does not follow the Court's standard form for

habeas petitions. Because the form is helpful to the Court, Brown will be required

to file an amended petition using the form. In particular, based upon what has been

                                          1
filed to date, the Court is unable to discern whether or not Brown has presented

any of the claims he attempts to raise before this Court to the Montana Supreme

Court.

         Based on the foregoing, the Court enters the following:

                                       ORDER

         1. On or before February 4, 2019, Brown must provide this Court with an

official copy of his inmate trust account statement for the previous six months.

The Court will reserve ruling on Brown's motion to proceed in f orma pauperis

until the statement is received.

         2. On or before February 4, 2019, Brown must complete and return

the form amended petition. The Clerk of Court is directed to provide Brown with

the Court's standard form along with the service copy of this order.

         Failure to comply with this Order may result in dismissal of Brown's

petition without notice to him.

         DATED this 3rd day of January,



                                          e emiah C. Lynch
                                           nited States Magistrate Ju ge




                                           2
